Citation Nr: 1514915	
Decision Date: 04/07/15    Archive Date: 04/21/15

DOCKET NO.  13-15 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama



THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include dyssomnia (not otherwise specified).



REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1971 to April 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran initially submitted a claim for entitlement to service connection for a mental condition.  However, the medical evidence of record shows that he has been diagnosed with dyssomnia (not otherwise specified), and may have additional psychiatric diagnoses.  The Board notes that a claim of service connection encompasses all pertinent symptomatology, regardless of how that symptomatology is diagnosed.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

In January 2015, the Veteran testified at a Board videoconference hearing.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

After reviewing the claims file, including lay statements submitted by the Veteran, the Board finds that the issues on appeal must be remanded for additional evidentiary development.

With respect to the claim for sleep apnea, service treatment records show that the Veteran had complaints of sleep-related issues in service.  In particular, a September 1974 treatment note revealed that he had difficulty waking up for work, and his March 1975 separation examination indicated "frequent trouble sleeping for the past year" with the Veteran reporting that he "dozes off then wakes up shortly afterwards for no apparent reason."  Service records indicate that he was treated with Dalmane, which did not resolve the symptoms.  In addition, the Veteran indicated at his videoconference hearing that he may have been disciplined due to these sleep-related issues.

Post-service treatment includes a July 2001 private diagnosis of obstructive sleep apnea.  In June 2011, a VA examination confirmed a diagnosis of dyssomnia (sleep disorder), but the examiner concluded that the Veteran could provide no direct connection between his sleeping problems in service and his current sleeping problems.  However, the examiner noted that the Veteran's current sleeping problems may be caused by a number of factors including frequent alcohol use and multiple medical problems.  Subsequently, in October 2011, another VA examination was performed, which confirmed a diagnosis of sleep apnea.  However, the examiner concluded that sleep apnea was less likely than not associated with service "because sleep apnea is caused by developmentally narrow airway, and diagnosis was 2001, 26.5 years after service."

The Board finds that an addendum opinion is needed to clarify the etiology of the Veteran's sleep apnea, and particularly to explain whether his in-service sleep-related symptoms are consistent with sleep apnea.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes to provide a medical examination or opinion, it must ensure that the examination or opinion is adequate).  In short, the October 2011 opinion is inadequate because it merely stated that sleep apnea is caused by a developmentally narrow airway, and failed to adequately articulate why this fact weighs against the Veteran's claim.  The examiner also did not adequately discuss the significance of the documented in-service sleep related issues.  On remand the Veteran's service personnel records should be obtained to verify whether he was disciplined because of sleep-related issues.

With respect to the claim of entitlement to service connection for an acquired psychiatric disorder, an additional VA examination is required to clarify the nature of the Veteran's acquired psychiatric disorder(s) and to determine their etiology.  The June 2011 VA examination report does not adequately account for the in-service complaints including the sleep-related issues noted above as well as the Veteran's report at separation of having depression or excessive worry.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's complete service personnel records.  

2.  Obtain relevant VA medical records for the period from December 2012 to the present.  

3.  Return the claims file to the examiner who completed the October 2011 examination for an addendum opinion regarding the claim for sleep apnea.  If unavailable, records should be forwarded to another qualified examiner.  If the examiner determines that another examination is necessary then such should be arranged.  

In the addendum, the examiner is asked to determine the nature and likely etiology of the Veteran's documented sleep apnea.  The examiner is asked to provide a rationale for his or her opinion and to address the significance, if any, of the September 1974 treatment note and March 1975 separation examination reflecting sleep-related complaints in service.  The examiner should specifically comment on whether these symptoms are consistent with obstructive sleep apnea.

After reviewing the entire record and discussing the above issues, the examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's sleep apnea was incurred in or aggravated by service.

4.  Schedule the Veteran for a VA mental health examination.  The claims file, to include relevant electronic records, should be made available for review.  All indicated tests and studies should be performed and clinical findings should be reported in detail.

After reviewing the entire record, the examiner should clarify the nature of the Veteran's acquired psychiatric disorder(s), based on examination findings, medical history, and the Veteran's lay statements.  Precise clinical diagnoses should be provided.

Next, the examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that any acquired psychiatric disorder had its clinical onset during service or was due to an event or incident of the Veteran's period of active service.

The examiner is asked to provide a rationale for his or her opinion and to address the significance, if any, of the September 1974 treatment note and March 1975 separation examination reflecting sleep-related complaints in service, as well as the report at separation of depression or excessive worry.  

5.  After completing all indicated development, the AOJ should readjudicate the claims remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the AOJ should furnish to the Veteran a fully responsive supplemental statement of the case.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




